Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant is advised that there are two claims that are numbered as 9.  The second claim numbered as 9 has been renumbered as 10, and all subsequent claims have been renumbered consecutively.  Accordingly, claims 1-14 are pending in this application.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combined teachings of WO 2004/0160881 and Jautelat et al. (US 5,789,430) in view of Dutzmann et al. (US 2002/0173529), Leonard and Issac.  
WO 2004/016088 discloses applicant’s compounds of formula (I) as fungicides.  See pages 1-3.  Formula (I) on page 2 shows p is 2 and q can be 1 or 2; formula (I’) on page 3 shows p is 2 and q is 2.  0.05 to 99 wt% concentration strength is disclosed (page 6, lines 27-28).  The specific compound of Applicant’s compound in instant claim 9 is expressly disclosed (page 3, line 14).  The second compound of instant claim 8 is also expressly disclosed (page 3, line 15).  Combination with one or more of other active compounds such as fungicides (preferred) is disclosed for broadening spectrum of activity (page 7, lines 10-13).  Combination with agriculturally acceptable support, carrier, filler or surfactant is disclosed (page 5, last paragraph to page 6, third paragraph).  Seed treatment is disclosed (page 6, line 29 to page 7, line 8).  Curative or preventive control of phytopathogenic fungi of crops is disclosed by applying an effective and non-phytotoxic amount to the seed, plant or fruit of the plant or to the sol in which the plant is growing or in which it is desired to grow (page 7, lines 15-30).  Specific activity against various phytopathogenic fungi in various specific plants and specific application amounts, 10-800 g/hectare and 2-200 g/100 kg seed, are further disclosed (pages 8-11).
	Jautelat et al. (US 5,789,430) disclose prothioconazole as a microbicide that can be used to control fungi and bacteria in plants (claim 2, in view of column 14, lines 1-20; see also claims 2-4 & column 29, lines 57-64).  Broad spectrum of control is disclosed (column 29, line 61 to column 30, line 51; columns 41-46).  Combined use with known fungicides to widen the spectrum of action is disclosed (column 32, lines 24-31).  Seed treatment is disclosed at preferably 0.01-10 g/kg of seed (column 34, lines 43-45).  Concentrations of 0.0001%, 0.001%, 0.5%, 1%, 5% are disclosed (column 34, lines 38-59).
Dutzmann et al. (US 2002/0173529) disclose and exemplify fungicidal mixture of prothioconazole + tebuconazole and prothioconazole + spiroxamine.  See paragraphs 6, 14, 23, 182-195, mixtures I + XI or I + III on pages 15, 22-25, and 30.  Very good fungicidal properties against phytopathogenic fungi, fungi that cause cereal diseases in particular, and plant tolerance are disclosed (paragraphs 183-185).  Various formulation types and formulation excipients such as carriers and surfactants are disclosed (paragraphs 186-190, 192).  Further mixture with other fungicides is disclosed (paragraph 191).  Application rate can range preferably between 10 and 1000 g/ha in the treatment of parts of plants and preferably between 0.01 and 10 g per kg of seed (paragraph 193).  The combinations exhibit activity “which exceeds a simple addition of activities” (paragraph 194).  See also claims 1-5.  
Leonard discloses the industry definition of “resistance” as loss of field control due to a shift in sensitivity (page 906, section2.2).  Resistance is managed in the field by, inter alia, mixing chemical pesticides (page 907, section 2.3.3).  
Issac discloses that even small biochemical change in the fungus may lead to resistance development (page 39, left column).  Repeated use of a particular fungicide favors resistance development (page 39, paragraph bridging left and right columns).  Use of combinations of fungicides is one of the useful strategies for minimizing resistance development (page 39, right column, last paragraph).  
The cited prior art references do not explicitly disclose a composition that contains a compound of formula (I) such as fluopyram2 + prothioconazole + (c) a further herbicide such as tebuconazole or spiroxamine, as claimed herein.  However, all of the claimed fungicidal components, including formula (I) compounds with q = 2 and the mixtures prothioconazole + tebuconazole and prothioconazole + spiroxamine, are already known in this field for controlling phytopathogens, and it would have been obvious to the ordinary skilled artisan to combine the actions of multiple fungicides to at least obtain their individual or mixture fungicidal properties and broaden the spectrum of activity.  In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 126 USPQ 186 (CCPA); Ex parte The NutraSweet Co., 19 USPQ2d 1586, 1587 (Bd. Pat. App. & Int. 1991).  Further, the ordinary skilled artisan would have recognized that there is a continuing need to develop new fungicides to address various concerns, including combatting resistance.  
For these reasons, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combined teachings of WO 01/11965 and Jautelat et al. (US 5,789,430) in view of Dutzmann et al. (US 2002/0173529), Leonard and Issac.  
	WO 01/11965 broadly discloses applicant’s compounds of formula (I) as fungicides.  See Example 5 in paragraph 0096 in view of paragraphs 0002 to 0031.  The structure of Example 5 compound is drawn below by the undersigned Examiner.  
	
    PNG
    media_image1.png
    108
    338
    media_image1.png
    Greyscale

It is noted that this compound is readable on applicant's independent claim 1, formula (I).  Alternative substitution on the phenyl ring moiety is disclosed as including halogen and C1-5 haloalkyl, as well as C1-5 alkoxy, haloalkoxy, and alkylthio.  See paragraphs 0026 and 0028.  Fungicidal activity against fungal diseases of plants such as mildews, cereal powdery mildew, Erysiphe graminis and many others are disclosed (paragraph 0037).  Combination with other fungicides, insecticides and pesticides is disclosed (paragraph 0041).  Concentration of 0.0001 to 1 wt% for direct application and 5 to 95 wt% concentrate strength composition are disclosed (paragraph 0052).   5-1000 g per hectare application rate is disclosed (paragraph 0053).  Combination with diluent, carrier, and various additives such as surface active agent dispersing agent, emulsifying agent is disclosed (paragraphs 0042-0051).  Seed treatment is disclosed (paragraph 0053).  Soil application and foliar application are disclosed (paragraphs 0053-0054).  
	Teachings of Jautelat et al. (US 5,789,430), Dutzmann et al. (US 2002/0173529), Leonard and Issac were discussed previously in this Office action, and the discussion there is incorporated herein by reference.  
The cited prior art references do not explicitly disclose a composition that contains at least one compound of formula (I) + prothioconazole + tebuconazole or spiroxamine, as claimed herein.  However, all of the claimed fungicidal components, including the mixtures prothioconazole + tebuconazole and prothioconazole + spiroxamine, are already known in this field for controlling phytopathogens, and it would have been obvious to the ordinary skilled artisan to combine the actions of multiple fungicides to at least obtain their individual or mixture fungicidal properties and broaden the spectrum of activity.  In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 126 USPQ 186 (CCPA); Ex parte The NutraSweet Co., 19 USPQ2d 1586, 1587 (Bd. Pat. App. & Int. 1991).  Further, the ordinary skilled artisan would have recognized that there is a continuing need to develop new fungicides to address various concerns, including combatting resistance.  
For these reasons, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,433,213. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Patented claims 1-5 are directed to a fungicidal composition of (a) fluopyram, (b) compounds such as prothioconazole or tebuconazole, and (c) compounds such as prothioconazole, tebuconazole, or spiroxamine.  See in particular patented claims 1-3.  Patented claim 3 is specifically directed to fluopyram + prothioconazole + tebuconazole.  Patented claims 4-5 are directed to methods for preventively or curatively controlling phytopathogenic fungi of crops by applying an effective and non-phytotoxic amount of the fungicidal composition.  
The patented claims do not explicitly disclose incorporation of agriculturally acceptable support, carrier, filler and/or surfactant, but the ordinary skilled artisan in this field would have found such additional formulation ingredients obvious for providing a composition for use in the field, for example water as a carrier for administering the fungicide or surfactant for improved formulation of multiple ingredients.  
For these reasons, the ordinary skilled artisan in this field would have recognized the instant claimed invention as an obvious variation of the invention set forth in the patented claims.  

 Claims 1-2 and 4-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8 and 9 of copending Application No. 17/276,616 (reference application) in view of WO 01/11965.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Copending claim 9 is directed to a fungicidal composition comprising fluopyram, prothioconazole, and tebuconazole.  Copending claim 8 in view of claim 1 reads on a method of controlling a cereal plant phytopathogen by treating the plant with fluopyram, prothioconazole, and tebuconazole.  Copending claims 2-3 disclose foliar fungicidal treatment.  
Teachings of WO 01/11965 were discussed previously in this Office action, and the discussion there is incorporated herein by reference.  
The copending claims do not explicitly disclose incorporation of agriculturally acceptable support, carrier, filler and/or surfactant, but the ordinary skilled artisan in this field would have found such additional formulation ingredients obvious for providing a composition for use in the field, for example water as a carrier for administering the fungicide or surfactant for improved formulation of multiple ingredients.  See for example the teachings of WO 01/11965.  
The copending claims do not explicitly disclose preventively or curatively controlling phytopathogenic.  However, copending claim 1 is directed to “controlling” a cereal phytopathgen, and such activity is interpreted to encompass the instant claimed subject matter.  Applying an effective and non-phytotoxic amount would have been obvious to the ordinary skilled artisan, who would have been motivated to adjust the application amount for efficacy and crop safety.  
For these reasons, the ordinary skilled artisan in this field would have recognized the instant claimed invention as an obvious variation of the invention set forth in the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 4-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-14 of copending Application No. 17/610,077 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Copending claims 1 and 3-14 encompass an active compound combination of fluopyram, prothioconazole, and tebuconazole for controlling phytopathogenic fungi of crop plants.  50-100 g/ha of fluopyram, 90-175 g/ha of prothioconazole, and 80-140 g/ha of tebuconazole is disclosed (claim 12).  Application to the plant, plant part, fungi or a habitat thereof for controlling phytopathogenic fungi of crop plants is disclosed (claim 7), including application at one or more growth stages 61 to 69 of a crop plant (claim 13).  Formulation with a carrier and/or surfactant is disclosed (claim 6).  
The copending claims do not explicitly disclose preventively or curatively controlling phytopathogenic.  However, copending claim 7 is directed to “controlling one or more phytopathgenic fungi in crop protection,” and such activity is interpreted to encompass the instant claimed subject matter.  Applying an effective and non-phytotoxic amount would have been obvious to the ordinary skilled artisan, who would have been motivated to adjust the application amount for efficacy and crop safety.  
For these reasons, the ordinary skilled artisan in this field would have recognized the instant claimed invention as an obvious variation of the invention set forth in the copending claims.  
For the foregoing reasons, all claims must be rejected at this time. No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art under 35 USC 102(e), international filing date of August 8, 2003.  Applicant’s disqualification of WO 2004/016088 under 35 USC 103(c) in earlier related application is noted, but the disqualification does not carry over to this application.  
        
        2 Fluopyram is the compound of instant claim 9.